Citation Nr: 0608526	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-21 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
vertebral fracture with lumbosacral strain, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
concussion, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for major 
depressive disorder, currently rated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

6.  Entitlement to a compensable evaluation for right knee 
chondromalacia. 

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

(Adjudication of the issue of entitlement to separate 10 
percent ratings for each ear for the service-connected 
tinnitus will be the subject of a separate decision of the 
Board of Veterans' Appeals (Board) to be issued at a later 
date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1985.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

With regard to the veteran's claim of entitlement to separate 
10 percent ratings for each ear for the service-connected 
tinnitus disability, the Court issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), that reversed a decision 
of the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations. VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.

The Chairman of the Board, as directed by the Secretary, 
imposed a temporary stay on the adjudication of (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not persistent for purposes of 38 
C.F.R. § 4.87,  Diagnostic Code 6260. Chairman's Memorandum 
No. 01-05-08 (April 28, 2005).  Pursuant to the Chairman's 
directive, the Board must suspend action on the issue of 
entitlement to separate 10 percent ratings for the service-
connected tinnitus of each ear until such time as either the 
April 28, 2005, memorandum is rescinded, or the VA Office of 
General Counsel provides advice and instructions to the Board 
upon resolution of ongoing litigation on this matter.  Once a 
final decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  When the stay is lifted, the issue of 
entitlement to separate 10 percent ratings for the service-
connected tinnitus of each ear will be promptly adjudicated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has not yet been provided with notice pursuant to 
5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005), concerning his appeal for entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  The veteran last had VA 
examinations to evaluate his service-connected disabilities 
in August and September 2001.  In his June 2003 VA Form 9, he 
indicated that his service-connected disabilities had 
increased since that time.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 
38 C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a letter concerning VA's duties 
to notify and to assist under U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004) in conjunction with the current 
appeal for entitlement to increased 
evaluations for multiple specific 
disabilities and entitlement to a TDIU 
rating.  

2.  Obtain any available treatment 
records for the veteran's service-
connected lumbar spine, right knee, left 
knee, depressive disorder, auditory, and 
concussion disabilities from the VA 
Medical Center (VAMC) in Muskogee, 
Oklahoma for the period from September 
2002 to the present.

3.  Thereafter, schedule the veteran for 
an examination to determine the current 
severity of the veteran's service-
connected lumbar spine, right knee, and 
left knee disabilities.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected low back, 
right knee, and left knee disabilities.  
Any necessary related studies, including 
range of motion tests and X-rays, should 
be performed.  Send the claims folder to 
the examiner for review.  

4.  Schedule the veteran for an audiology 
examination to show the nature and extent 
of his current service-connected 
bilateral hearing loss disability.  Send 
the claims folder to the examiner for 
review.

5.  Schedule the veteran for an 
examination to show the nature and extent 
of his current service-connected 
residuals of a concussion.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected 
concussion disability. Any necessary 
related studies should be performed.  
Send the claims folder to the examiner 
for review.

6.  Schedule the veteran for a mental 
examination to assess the current nature 
and extent of his service-connected 
disability of major depressive disorder.  
Send the claims folder to the examiner 
for review.

7.  Readjudicate the veteran's claims for 
increased evaluation for (a) residuals of 
a vertebral fracture with lumbosacral 
strain, (b) left knee chondromalacia, 
(c) residuals of a concussion, (d) major 
depressive disorder, (e) bilateral 
hearing loss, (f) right knee 
chondromalacia, and for a TDIU rating.  
If the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


